Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 10, 2007                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

  132935                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 132935
                                                                   COA: 271238
                                                                   Wayne CC: 90-008584
  RANDALL GRIFFIN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 27, 2006
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 10, 2007                  _________________________________________
           s0830                                                              Clerk